Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliff US Patent Application (20190086679), hereinafter “Ratcliff” and Christmas US Patent Application (20210191319), hereinafter “Christmas”.

Regrading claim 1 Ratcliff teaches a method of calibrating an optical system the use of an elemental image distortion model may yield a more accurate and practical calibration [Ratcliff para 0123] comprising: 
the mapping 1000 also includes an elemental image pixel 1006 presented on a curved screen 1006. The mapping 1000 further includes a virtual image 1008 including a virtual image of the pixel 1010. The mapping 1000 further includes a virtual plane 1012 and a pixel 1014 on the virtual plane 1012 corresponding to elemental image pixel 1006 and virtual image pixel 1010. [Ratcliff para 0088] the computing device 1500 may be a smart camera or a digital security surveillance camera [Ratcliff para 0114]; 
determining at least one calibration parameter for the optical system he ideal eye relief may defined by the intended eye location for which perspective projections of virtual images will give absolutely correct fused image. The actual value of the fixed distance may be an adjustment parameter or calibration parameter of the system allowing to compensate for deviations in spacing and lens focal length [Ratcliff para 0093 (i.e. either the pixels for the eye position may be updated or the projection center may be moved towards the optical center of the lens accordingly)] by mapping a plurality of rays from each of the plurality of camera pixels to each of the plurality of target points via raytracing through the optical system, the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table. [Ratcliff para 0113]; and
Ratcliff does not explicitly teach but Christmas teaches the optical system including a plurality of optical surfaces and an optical combiner, the optical system is arranged to form a virtual image of each picture on an additional optical combiner which is included in the system. The windscreen 430, or additional optical combiner if included, combines light from the real-world scene with light of the picture. [Christmas para 0113] wherein each of the plurality of optical surfaces is defined by a difference of optical index on opposing sides of the surface a phase-only holographic lens may be formed by calculating the phase delay caused by each point of the lens owing to its refractive index and spatially-variant optical path length. For example, the optical path length at the centre of a convex lens is greater than the optical path length at the edges of the lens. [Christmas para 0098]; and 
wherein the raytracing is based on the index differences of the plurality of optical surfaces, the shapes of the plurality of optical surfaces, and the positions of the plurality of optical surfaces relative to the one or more cameras. the image formed at each viewpoint is formed from a particular bundle of light rays, each light ray of the bundle following a particular light ray path through the system. Light rays may pass through different parts of components (e.g. lens) and may reflect off different parts of other components (e.g. the optical combiner). Head or eye-tracking information is therefore used to determine the infrared correction map output to the controller … [Christmas para 0115] The calibration process may comprise capturing pictures from the eye-box using a camera. That is, the calibration process comprises positioning a camera at different locations in the eye-box and capturing images of the relayed light pattern [Christmas para 0116]

Ratcliff disclose an apparatus for displaying stereo elemental images includes two coupled eyepieces. Each of the two eyepieces also includes a curved screen to display a number of elemental images. Each of the two eyepieces also includes a curved lens array concentrically displaced in front of the curved screen to magnify the elemental images. Each of the number of elemental images is magnified by a different lens in the curved lens array.
Christmas discloses a head-up display having an eye-box comprising a driver monitoring system, picture generating unit and optical system. The driver monitoring system is arranged to illuminate and monitor a driver. The driver monitoring system comprises a first display channel. The picture generating unit is arranged to display a picture on a replay plane. The picture generating unit comprises a second display channel Each display channel comprises a light source, spatial light modulator and controller. Each light source is arranged to emit light. Each spatial light modulator is arranged to receive light from the respective light source and output spatially-modulated light in accordance with a computer-generated hologram displayed on the spatial light modulator to form a respective light pattern on the replay plane. Each controller is arranged to output the computer-generated hologram to the spatial light modulator. The 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Ratcliff and Christmas in the field of adjusting or calibrating images as they pass through optical systems through the use of ray tracing methods.  Christmas refines Ratcliff’s display device by finely calibrating the image in the field of view of the user as it passes through the various pieces of an optical system of a wearable display.  

Regarding claim 2 Ratcliff and Christmas teaches everything above (see claim 1). In addition Ratcliff teaches wherein determining at least one calibration parameter comprises determining a distortion parameter associated with the optical system. the processor pre-warps the elemental images based on a per-lens distortion model to compensate for a lens distortion. Distortion as used herein refers to a deviation from rectilinear projection, which is a projection in which straight lines in a scene remain straight in an image. [Ratcliff para 0110]

Regarding claim 3 Ratcliff and Christmas teaches everything above (see claim 1). In addition Ratcliff teaches wherein determining at least one calibration parameter The use of an elemental image distortion model may yield a more accurate and practical calibration [Ratcliff para 0123]

Regarding claim 4 Ratcliff and Christmas teaches everything above (see claim 1). In addition Christmas teaches wherein determining at least one calibration parameter comprises: determining a relative pose among the one or more cameras, the optical combiner, The calibration process may comprise capturing pictures from the eye-box using a camera. That is, the calibration process comprises positioning a camera at different locations in the eye-box and capturing images of the relayed light pattern [Christmas para 0116] and the target based on the plurality of correspondences and the mapping of the plurality of rays. mapping the pixels to the elemental images includes using a two ray casting operation [Christmas para 0148] 

Regarding claim 5 Ratcliff and Christmas teaches everything above (see claim 1). In addition Ratcliff teaches wherein determining at least one calibration parameter comprises: determining a physics-based calibration model from the raytracing through the optical system the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table [Ratcliff par a0113]; and computing the calibration parameter from the calibration model further includes mapping pixels for each stereo view from the virtual surface to elemental images of a per-eye display using a per-lens projection model. The method includes pre-warping the elemental images based on a per-lens distortion model to compensate for a lens distortion. [Ratcliff para 0094]

Regarding claim 6 Ratcliff and Christmas teaches everything above (see claim 5). In addition Ratcliff teaches wherein determining a physics-based calibration model from the raytracing comprises: determining a corresponding shape of each of the optical surfaces the shape of the compound viewing zone 402 may be taken into account when optimizing for the system parameters, including eye relief and eye box shape, among other parameters. For example, changing the lens aperture, the focal length, or the lens-screen spacing may affect the shape of viewing zone and number of pixels visible through a given lens. In some examples, when number of lenses is small, the exact shape of the viewing zone can be used to reduce minimum possible eye relief and thus increase the perceived resolution of the system by allowing smaller eye relief. [Ratcliffe para 0053] ; determining the mapping of the plurality of rays through the optical system based on the determined shapes of each of the optical surfaces; and determining the calibration model based on the mapping of the plurality of rays. the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table [Ratcliff para 0113];

Regarding claim 13 Ratcliff teaches a system comprising: a processor executing a calibration engine each of the components 1530-1538 of the elemental image generator 1528 may be a microcontroller, embedded processor, …. an elemental image distortion model may yield a more accurate and practical calibration [Ratcliff para 0123] configured to: determine a plurality of correspondences between a plurality of target points of a target and a plurality of camera pixels of one or more cameras based on one or more images of the target acquired by the camera through an optical system, the mapping 1000 also includes an elemental image pixel 1006 presented on a curved screen 1006. The mapping 1000 further includes a virtual image 1008 including a virtual image of the pixel 1010. The mapping 1000 further includes a virtual plane 1012 and a pixel 1014 on the virtual plane 1012 corresponding to elemental image pixel 1006 and virtual image pixel 1010. [Ratcliff para 0088] and determine at least one calibration parameter for the optical system by mapping a plurality of rays from each of the plurality of camera pixels to each of the plurality of target points via raytracing through the optical system, the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table. [Ratcliff para 0113]; 
wherein the raytracing is based on the index differences of the plurality of optical surfaces, the shapes of the plurality of optical surfaces, the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table [Ratcliff para 0113]; and 
Ratcliff does not explicitly teach but Christmas teaches a device comprising at least one image capture device an image capture device (e.g. camera such as an infrared camera) arranged to capture images [Christmas para 0019]; 
the positions of the plurality of optical surfaces relative to the one or more cameras. The calibration process may comprise capturing pictures from the eye-box using a camera. That is, the calibration process comprises positioning a camera at different locations in the eye-box and capturing images of the relayed light pattern [Christmas para 0116]
the optical system including a plurality of optical surfaces and an optical combiner, the optical system is arranged to form a virtual image of each picture on an additional optical combiner which is included in the system. The windscreen 430, or additional optical combiner if included, combines light from the real-world scene with light of the picture. [Christmas para 0113]; 
wherein each of the plurality of optical surfaces is defined by a difference of optical index on opposing sides of the surface a phase-only holographic lens may be formed by calculating the phase delay caused by each point of the lens owing to its refractive index and spatially-variant optical path length. For example, the optical path length at the centre of a convex lens is greater than the optical path length at the edges of the lens. [Christmas para 0098];

Regarding claim 14 Ratcliff and Christmas teaches everything above (see claim 13). In addition Ratcliff teaches wherein the determination of at least one calibration parameter comprises determining a distortion parameter associated with the optical system. the processor pre-warps the elemental images based on a per-lens distortion model to compensate for a lens distortion. Distortion as used herein refers to a deviation from rectilinear projection, which is a projection in which straight lines in a scene remain straight in an image. [Ratcliff para 0110]

Regarding claim 15 Ratcliff and Christmas teaches everything above (see claim 13). In addition Ratcliff teaches wherein determination of at least one calibration parameter comprises determining one or more intrinsic parameters associated with the components of the optical system. The use of an elemental image distortion model may yield a more accurate and practical calibration [Ratcliff para 0123]

Regarding claim 16 Ratcliff and Christmas teaches everything above (see claim 13). In addition Christmas teaches wherein determination of at least one calibration parameter comprises: determining a relative pose among the one or more cameras, the optical combiner, The calibration process may comprise capturing pictures from the eye-box using a camera. That is, the calibration process comprises positioning a camera at different locations in the eye-box and capturing images of the relayed light pattern [Christmas para 0116] and the target based on the plurality of correspondences and the mapping of the plurality of rays. mapping the pixels to the elemental images includes using a two ray casting operation [Christmas para 0148] 

Regarding claim 17 Ratcliff and Christmas teaches everything above (see claim 13). In addition Radcliff teaches wherein determination of at least one calibration parameter comprises: determining a physics-based calibration model from the raytracing through the optical system the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table [Ratcliff par a0113]; and computing the calibration parameter from the calibration model further includes mapping pixels for each stereo view from the virtual surface to elemental images of a per-eye display using a per-lens projection model. The method includes pre-warping the elemental images based on a per-lens distortion model to compensate for a lens distortion. [Ratcliff para 0094]

Regarding claim 18 Ratcliff and Christmas teaches everything above (see claim 17). In addition Christmas teaches wherein determining a physics-based calibration model from the raytracing comprises: determining a corresponding shape of each of the optical surfaces the shape of the compound viewing zone 402 may be taken into account when optimizing for the system parameters, including eye relief and eye box shape, among other parameters. For example, changing the lens aperture, the focal length, or the lens-screen spacing may affect the shape of viewing zone and number of pixels visible through a given lens. In some examples, when number of lenses is small, the exact shape of the viewing zone can be used to reduce minimum possible eye relief and thus increase the perceived resolution of the system by allowing smaller eye relief. [Ratcliffe para 0053]; determining the mapping of the plurality of rays through the optical system based on the determined shapes of each of the optical surfaces; and determining the calibration model based on the mapping of the plurality of rays. the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table [Ratcliff para 0113];

Regarding claim 20 Ratcliff teaches an augmented reality (AR) system comprising: a head mounted display (HMD) comprising at least one image capture device The transmitter 1538 can send the pre-warped elemental images to a head mounted display to be displayed. [Ratcliff para 0123]; 
a processor executing a calibration engine each of the components 1530-1538 of the elemental image generator 1528 may be a microcontroller, embedded processor, …. an elemental image distortion model may yield a more accurate and practical calibration [Ratcliff para 0123] configured to: determine a plurality of correspondences between a plurality of target points of a target and a plurality of camera pixels of one or more cameras based on one or more images of the target acquired by the camera through an optical system, the mapping 1000 also includes an elemental image pixel 1006 presented on a curved screen 1006. The mapping 1000 further includes a virtual image 1008 including a virtual image of the pixel 1010. The mapping 1000 further includes a virtual plane 1012 and a pixel 1014 on the virtual plane 1012 corresponding to elemental image pixel 1006 and virtual image pixel 1010. [Ratcliff para 0088] the computing device 1500 may be a smart camera or a digital security surveillance camera [Ratcliff para 0114]  
determine at least one calibration parameter for the optical system by mapping a plurality of rays from each of the plurality of camera pixels to each of the plurality of target points via raytracing through the optical system, , the pixels can be mapped using the ray tracing method 1200 described with respect to FIG. 12 above. In some examples, the processor can use the mapping to generate the elemental images. In addition, in some examples, the pixels may alternatively be mapped using a two ray casting operation. For example, the processor can trace rays for a plurality of eye parameters based on a design of the head mounted display and an eye model to generate a mapping between a screen of the head mounted display and a retina of each of the eyes and storing the mapping in a look-up table. [Ratcliff para 0113]; 
Ratcliff does not explicitly teach but Christmas teaches the optical system including a plurality of optical surfaces and an optical combiner, the optical system is arranged to form a virtual image of each picture on an additional optical combiner which is included in the system. The windscreen 430, or additional optical combiner if included, combines light from the real-world scene with light of the picture. [Christmas para 0113] and the positions of the plurality of optical surfaces relative to the one or more cameras an image capture device (e.g. camera such as an infrared camera) arranged to capture images [Christmas para 0019];
wherein each of the plurality of optical surfaces is defined by a difference of optical index on opposing sides of the surface surface a phase-only holographic lens may be formed by calculating the phase delay caused by each point of the lens owing to its refractive index and spatially-variant optical path length. For example, the optical path length at the centre of a convex lens is greater than the optical path length at the edges of the lens. [Christmas para 0098]; and 
wherein the raytracing is based on the index differences of the plurality of optical surfaces, the shapes of the plurality of optical surfaces, the image formed at each viewpoint is formed from a particular bundle of light rays, each light ray of the bundle following a particular light ray path through the system. Light rays may pass through different parts of components (e.g. lens) and may reflect off different parts of other components (e.g. the optical combiner). Head or eye-tracking information is therefore used to determine the infrared correction map output to the controller … [Christmas para 0115] The calibration process may comprise capturing pictures from the eye-box using a camera. That is, the calibration process comprises positioning a camera at different locations in the eye-box and capturing images of the relayed light pattern [Christmas para 0116]

Claims 7-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliff, Christmas and further in view of Lo et al., US Patent Application (20170188021), hereinafter “Lo”

Regarding claim 7 Ratcliff and Christmas teaches everything above (see claim 6). In addition Ratcliff and Christmas do not teach but Lo teaches wherein determining a corresponding shape of each of the optical surfaces includes determining an inner surface shape of the optical combiner, wherein the inner surface is disposed towards the one or cameras based on the one or more images. The visor 801 may include one or more optical elements, such as an image combiner, that includes a shape and one or more reflective coatings that reflect an image from an image source 820, such as a retinal scanning engine 210, to the eyes of the user. [Lo para 0102]

Ratcliff disclose an apparatus for displaying stereo elemental images includes two coupled eyepieces. Each of the two eyepieces also includes a curved screen to display a number of elemental images. Each of the two eyepieces also includes a curved lens array concentrically displaced in front of the curved screen to magnify the elemental images. Each of the number of elemental images is magnified by a different lens in the curved lens array.
Christmas discloses a head-up display having an eye-box comprising a driver monitoring system, picture generating unit and optical system. The driver monitoring system is arranged to illuminate and monitor a driver. The driver monitoring system comprises a first display channel. The picture generating unit is arranged to display a picture on a replay plane. The picture generating unit comprises a second display channel Each display channel comprises a light source, spatial light modulator and controller. Each light source is arranged to emit light. Each spatial light modulator is arranged to receive light from the respective light source and output spatially-modulated light in accordance with a computer-generated hologram displayed on the spatial light modulator to form a respective light pattern on the replay plane. Each controller is arranged to output the computer-generated hologram to the spatial light modulator. The optical system is arranged to relay each light pattern from the replay plane. The optical system comprises an input, output and at least one mirror. The input is arranged to receive light of each light pattern. The output is arranged to output light of each light pattern. The at least one mirror is arranged to guide light from the input to the output along an optical path. The light pattern formed by the first display channel is an infrared light pattern. Each light pattern is a holographic reconstruction.
Lo discloses methods, systems, components, and techniques provide a retinal light scanning engine to write light corresponding to an image on the retina of a viewer. As described herein, a light source of the retinal light scanning engine forms a single point of light on the retina at any single, discrete moment in time. In one example, to form a complete image, the retinal light scanning engine uses a pattern to scan or write on the retina to provide light to millions of such points over one time segment corresponding to the image. The retinal light scanning engine changes the intensity and color of the points drawn by the pattern by simultaneously controlling the power of different light sources and movement of an optical scanner to display the desired content on the retina according to the pattern. In addition, the pattern may be optimized for writing an image on the retina. Moreover, multiple patterns may be used to additional increase or improve the field-of-view of the display. In one embodiment, these methods, systems, components, and technics are incorporated in an augmented reality or virtual reality display system.
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Ratcliff, Christmas and Lo in the field of adjusting or calibrating images as they pass through optical systems through the use of ray tracing methods.  Christmas refines Ratcliff’s display device by finely calibrating the image in the field of view of the user as it passes through the various pieces of an optical system of a wearable display.  Lo improves the display system through methods and techniques designed to improve the image and the tracing of the users pupils relative to the image capturing devices.

Regarding claim 8 Ratcliff, Christmas and Lo teaches everything above (see claim 7). In addition Lo teaches further comprising determining the thickness and outer surface shape of the optical combiner based on the inner surface shape. the coating material and thickness of the combiner are selected such that a laser beam with certain wavelength is reflected and laser beams with other wavelengths are transmitted. [Lo para 0060]

Regarding claim 9 Ratcliff and Christmas teaches everything above (see claim 1). In addition Ratcliff and Christmas do not teach but Lo teaches wherein the one or more images of the target are acquired at a plurality of camera positions and a plurality of  at least two sensors 272 (e.g., one per each eye 225), such as, for example, an IR camera are positioned or configured to sense the positioning or line of sight of each eye 225. For example, the IR cameras are configured to read the IR reflectance from a corresponding eye. Data corresponding to the determined reflectance is provided to the digital image processing system 201 (or other processing component) and processed to determine the pupil and corneal reflectance position. [Lo para 0069]

Regarding claim 10 Ratcliff and Christmas teaches everything above (see claim 1). In addition Ratcliff and Christmas do not teach but Lo teaches further comprising: determining the visibility of the plurality of target points to the plurality of camera pixels through the optical system; and weighting the raytracing through the optical system based on the visibility. the dielectric coating is partially reflective (e.g., ˜30%) for visible light (e.g., 400-700 nm) and more reflective (e.g., 85%) for IR wavelengths. This allows for virtual image creation, the ability to see the outside world, and reflectance of the IR LED portion of the embedded eye tracking system (all from the same series of films used for the coating). [Lo para 0076]

Regarding claim 11 Ratcliff, Christmas and Lo teaches everything above (see claim 10). In addition Lo teaches wherein the visibility is determined based on the intersection of the plurality of rays with each of the plurality of optical surfaces. the dielectric coating is partially reflective (e.g., ˜30%) for visible light (e.g., 400-700 nm) and more reflective (e.g., 85%) for IR wavelengths. This allows for virtual image creation, the ability to see the outside world, and reflectance of the IR LED portion of the embedded eye tracking system (all from the same series of films used for the coating). [Lo para 0076]

Regarding claim 12 Ratcliff and Christmas teaches everything above (see claim 1). In addition Ratcliff and Christmas do not teach but Lo teaches wherein the optical system is an optical system of a head mounted display (HMD) of an augmented reality system, an IR camera may be mounted to a frame or housing of an HMD configured to read the reflectance of the IR source from each eye. [Lo par a 0073] and wherein the combiner comprises an off-axis reflective combiner of the HMID. the deformable reflective component 268 of the optical scanning device can be a single mirror with two-dimensional (2D) movement; or two mirrors where each mirror corresponds to a different orthogonal dimension of movement. For example, the deformable reflector/mirror may be implemented using a dual axis microelectromechanical systems (MEMS) mirror, or two single-axis MEMS mirrors. [Lo para 0062]

Regarding claim 19 Ratcliff and Christmas teaches everything above (see claim 13). In addition Christmas teaches wherein the optical system is an optical system of a head mounted display (HMD) of an augmented reality system, an IR camera may be mounted to a frame or housing of an HMD configured to read the reflectance of the IR source from each eye. [Lo par a 0073] and wherein the combiner comprises an off-axis reflective combiner of the HMD the deformable reflective component 268 of the optical scanning device can be a single mirror with two-dimensional (2D) movement; or two mirrors where each mirror corresponds to a different orthogonal dimension of movement. For example, the deformable reflector/mirror may be implemented using a dual axis microelectromechanical systems (MEMS) mirror, or two single-axis MEMS mirrors. [Lo para 0062]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694